                     IN THE UNITED ST ATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: PROCESSED EGG PRODUCTS                                     MUL TIDISTRICT
ANTITRUST LITIGATION                                              LITIGATION



THIS DOCUMENT APPLIES TO:                                        No. 08-md-2002
ALL DIRECT ACTION PLAINTIFF CASES

                                           ORDER

       AND NOW, on thisd;?~fOctober, 2019, upon consideration of the Direct Action

Plaintiffs' Motion in Limine to Preclude Reference to a Deposition Taken Without Their

Participation in a Separate Action (Doc. No. 1895) and the Response in Opposition (Doc. No.

1939), and the Defendants' Motion in Limine to Exclude Complaints Filed by Compassion Over

Killing and Related Proceedings (Doc. No. 1903) and the Response in Opposition (Doc. No. 1922),

it is ORDERED that:

   1. The Direct Action Plaintiffs' Motion in Limine to Preclude Reference to a Deposition

       Taken Without Their Participation in a Separate Action (Doc. No. 1895) is DENIED as

       outlined in this Court's accompanying Memorandum.

   2. The Defendants' Motion in Limine to Exclude Complaints Filed by Compassion Over

       Killing and Related Proceedings (Doc. No. 1903) is GRANTED IN PART and DENIED

       IN PART as outlined in this Court's accompanying Memorandum.



                                                  BY THE COURT:
